Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Pursuant to the amendment dated 09/27/2020, claim 1 has been cancelled and new claims 2-31 have been added. 
Claims 2-31 are pending and under current examination.

A terminal disclaimer is on file for US Application Nos. 17,009,702; 17,032,882; and 17,033,019; and for US Patent Nos. 8,940,330; 9,259,421; 9,439,900; 10,874,661.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ted Merkel on 03/02/2021.

The application has been amended as follows: 

In the claims: 


In claim 9, line 8 the word “and” has been deleted immediately after the phrase “buprenorphine or salt thereof;”.  

In claim 9, line 9, the phrase “particles comprising a weak acid,” has been replaced with the phrase --particles comprising a weak acid; and--. 

In claim 9, following line 9, an additional line has been inserted reciting the following text: --(iv) a disintegrant,--.  

In claim 11, line 1 the phrase “as claimed in claim 10” has been replaced with the phrase --as claimed in claim 9--.  

In claim 24, line 6 the word “doses” has been replaced with the word --dose--.

In claim 24, line 7 the word “and” has been deleted immediately after the phrase “buprenorphine or salt thereof;”.

In claim 24, line 8 the phrase “particles comprising a weak acid,” has been replaced with the phrase --particles comprising a weak acid; and--.  



In claim 26, line 1, the phrase “as claimed in claim 25” has been replaced with --as claimed in claim 24--.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The examiner considers the closest prior art to be Cairns (WO 2008/152347; cited in Applicant’s IDS) who discloses a sublingual tablet comprising buprenorphine, citric acid, and a disintegrant prepared by granulation wherein particles are sieved through a 20 mesh screen after granulation and prior to tableting (page 8).  This approach to formulation results in a sublingual tablet comprising particles no larger than 800 microns, and containing buprenorphine and citric acid within the same particle.  Applicant has demonstrated the unexpected result that when similar components are formulated according to the instant invention to produce a tablet as delimited in instant claims 9 and 24, the tablet exhibits superior buprenorphine bioavailability compared to tablets formulated according to the prior art cited above.    
While tablet compositions for sublingual delivery that contain carrier particles were generally known in the prior art (e.g. Pettersson (WO 2008/068471; cited in Applicant’s IDS); and while adding citric acid to reach a target pH for improved buprenorphine bioavailability from a sublingual film strip was known in the prior art (e.g. .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 9, 11-16, 24, and 26-31 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617